DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adiri et al. (US 2022/0217287 A1) (hereinafter – Adiri).

Regarding claim 1, Adiri discloses A method comprising (Abstract and entire document):
estimating, by a computing system based on sensor data, a skin-condition type for a skin condition on an affected area of a body of a patient (Para. [0149], “For instance, a wound may be segmented based on different areas of the wound consisting of different types of tissues. Tissue types may include epithelial tissue, granulation tissue, slough tissue, eschar, necrotic tissue, scab, hematoma, tendon, ligament, bone, infected tissue, non-infected tissue, or any other type of tissue which may be found in a wound.”);
determining, by the computing system based on the sensor data and the predicted skin-condition type, modeling data indicative of a typical development of the skin- condition type (Para. [0151], “In some embodiments, the generated cross section view of the wound may include one or more of tissue information for at least a portion of the wound, a visual indication of a wound depth, an estimated pre-wound skin contour, and/or an estimated post-wound skin contour.”);
generating, by the computing system based on the sensor data and the modeling data, a 3-dimensional (3-D) model indicative of a predicted future development of the skin condition over time (Para. [0156], “Some embodiments of the present disclosure may include estimating at least one of an original position of a skin before a formation of the wound or a future position of the skin after healing of the wound by analyzing the 3D information, wherein the provided data may be based on at least one of the estimated original position of the skin or the future position of the skin.”);
generating, by the computing system, extended reality (XR) imagery of the affected area of the body of the patient overlaid with the 3-D model (FIG. 7 and associated paragraphs, see for example para. [0156], “An inpainting algorithm may refer to an algorithm which may fill in missing parts of an image to present a complete image. An inpainting algorithm may be implemented to “fill in,” or estimate, original and future positions of the skin over the wound. The inpainting algorithm may be trained using image data from previous wounds, including images from before the wound, during different stages of the wound's healing, and after the wound has healed.” See further FIG. 34-35 and associated paragraphs for a description of the overlay of these types of reality images.); and
outputting the XR imagery (Para. [0152], “The data may be provided via physical or virtual displays such as televisions, computer monitors, head-mounted displays, virtual reality headsets, medical monitors, broadcast reference monitors, mobile displays, smartphone displays, video walls, or any other appropriate type of display.”).
Regarding claim 2, Adiri discloses The method of claim 1, wherein the sensor data comprises 2-D imagery of the affected area of the body of the patient from a plurality of perspectives (Para. [0013], “In some embodiments, the 3D information of the wound may include at least one of a plurality of 2D images of the wound captured from different angles, a stereoscopic image of the wound, an image captured using an active stereo camera, or an image captured using a time-of-flight camera.”).
Regarding claim 6, Adiri discloses The method of claim 1, further comprising calculating, based on the sensor data, a curved geometry of the affected area of the body of the patient, wherein generating the 3- D model comprises generating, by the computing system based on the curved geometry of the affected area, a curved polygon mask conforming to the curved geometry of the affected area (Para. [0135], “For example, colorized surface 132 may be round, elongated, curved, have one or more openings therein to accommodate skin feature 400, etc.” and para. [0145] and para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And para. [0240]).
Regarding claim 7, Adiri discloses The method of claim 1, wherein generating the 3-D model comprises: determining, by the computing system based on the sensor data and the modeling data, at least a predicted direction of growth of the skin condition (Para. [0156], “Some embodiments of the present disclosure may include estimating at least one of an original position of a skin before a formation of the wound or a future position of the skin after healing of the wound by analyzing the 3D information, wherein the provided data may be based on at least one of the estimated original position of the skin or the future position of the skin.”);
generating, by the computing system based on the predicted direction of growth, a plurality of growth-stage models for the skin condition (Para. [0156], “Some embodiments of the present disclosure may include estimating at least one of an original position of a skin before a formation of the wound or a future position of the skin after healing of the wound by analyzing the 3D information, wherein the provided data may be based on at least one of the estimated original position of the skin or the future position of the skin.” More future estimates can be added to show stages.); and
generating, by the computing system, the 3-D model comprising the plurality of growth-stage models (Para. [0156], “Some embodiments of the present disclosure may include estimating at least one of an original position of a skin before a formation of the wound or a future position of the skin after healing of the wound by analyzing the 3D information, wherein the provided data may be based on at least one of the estimated original position of the skin or the future position of the skin.” More future estimates can be added to show stages.).
Regarding claim 8, Adiri discloses The method of claim 1, wherein outputting the XR imagery comprises outputting for display, by the computing system, the XR imagery onto a display screen of a mobile computing device (Para. [0152], “The data may be provided via physical or virtual displays such as televisions, computer monitors, head-mounted displays, virtual reality headsets, medical monitors, broadcast reference monitors, mobile displays, smartphone displays, video walls, or any other appropriate type of display.”).
Regarding claim 9, Adiri discloses The method of claim 1, wherein the 3-D model indicates a predicted direction of growth of the skin condition, a predicted relative severity of the skin condition, or a predicted coloration of the skin condition (Para. [0156], “Some embodiments of the present disclosure may include estimating at least one of an original position of a skin before a formation of the wound or a future position of the skin after healing of the wound by analyzing the 3D information, wherein the provided data may be based on at least one of the estimated original position of the skin or the future position of the skin.”).
Regarding claim 10, Adiri discloses The method of claim 1, further comprising identifying, by the computing system, the affected area of the body of the patient by performing texture-and-color analysis on image data of the sensor data to locate the skin condition within the image data (Para. [0097] – [0101] and para. [0124], “For example, mobile communications device 115 may execute an image processing algorithm to identify objects in a received image.” See also para. [0199]).
Regarding claim 11, Adiri discloses The method of claim 1, further comprising identifying, by the computing system, the affected area of the body of the patient based on user input indicative of a location within image data of the sensor data (Para. [0097], “In other embodiments, the medical analysis region may not be demarcated, permitting the user to independently select a location of object placement, so long as enough of the colorized surface remains unblocked for reference purposes during image analysis.”).
Regarding claim 13, Adiri discloses The method of claim 1, wherein the computing system comprises a smartphone, a laptop, computer, a tablet computer, a wearable computing device, or an XR headset (Para. [0152], “The data may be provided via physical or virtual displays such as televisions, computer monitors, head-mounted displays, virtual reality headsets, medical monitors, broadcast reference monitors, mobile displays, smartphone displays, video walls, or any other appropriate type of display.”).
Regarding claim 14, Adiri discloses The method of claim 1, wherein the sensor data comprises 2-D image data, and wherein predicting the skin-condition type comprises: converting, by the computing system, the 2-D image data into a 3-D polygon mesh (Para. [0135], “For example, colorized surface 132 may be round, elongated, curved, have one or more openings therein to accommodate skin feature 400, etc.” and para. [0145] and para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And para. [0240]);
converting, by the computing system, the 3-D polygon mesh into revised 2-D imagery (Para. [0135], “For example, colorized surface 132 may be round, elongated, curved, have one or more openings therein to accommodate skin feature 400, etc.” and para. [0145] and para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And FIG. 7, the 3D is converted to 2D by taking a cross-sectional view); and
determining, by the computing system, the skin-condition type that corresponds to the skin condition in the revised 2-D imagery (Para. [0135], “For example, colorized surface 132 may be round, elongated, curved, have one or more openings therein to accommodate skin feature 400, etc.” and para. [0145] and para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And FIG. 7, the 3D is converted to 2D by taking a cross-sectional view which is then used to do the analysis.).
Regarding claim 15, Adiri discloses The method of claim 14, wherein determining the skin-condition type that corresponds the skin condition in the revised 2-D imagery comprises applying a machine- learned model to the revised-2-D imagery, wherein the machine-learned model is trained to determine the skin-condition type (para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And FIG. 7, the 3D is converted to 2D by taking a cross-sectional view which is then used to do the analysis. See further para. [0127], “In some embodiments, trained machine learning algorithms (also referred to as machine learning models and trained machine learning models in the present disclosure) may be used to analyze inputs and generate outputs, for example in the cases described below.”).
Regarding claim 16, Adiri discloses A computing system comprising processing circuitry configured to (Abstract and entire document):
 estimate, based on sensor data, a skin-condition type for a skin condition on an affected area of a body of a patient (Para. [0149], “For instance, a wound may be segmented based on different areas of the wound consisting of different types of tissues. Tissue types may include epithelial tissue, granulation tissue, slough tissue, eschar, necrotic tissue, scab, hematoma, tendon, ligament, bone, infected tissue, non-infected tissue, or any other type of tissue which may be found in a wound.”);
determine, based on the sensor data and the estimated skin-condition type, modeling data indicative of a typical development of the skin-condition type (Para. [0151], “In some embodiments, the generated cross section view of the wound may include one or more of tissue information for at least a portion of the wound, a visual indication of a wound depth, an estimated pre-wound skin contour, and/or an estimated post-wound skin contour.”);
generate, based on the sensor data and the modeling data, a 3-dimensional (3-D) model indicative of a predicted future development of the skin condition over time (Para. [0156], “Some embodiments of the present disclosure may include estimating at least one of an original position of a skin before a formation of the wound or a future position of the skin after healing of the wound by analyzing the 3D information, wherein the provided data may be based on at least one of the estimated original position of the skin or the future position of the skin.”);
generate extended reality (XR) imagery of the affected area of the body of the patient overlaid with the 3-D model (FIG. 7 and associated paragraphs, see for example para. [0156], “An inpainting algorithm may refer to an algorithm which may fill in missing parts of an image to present a complete image. An inpainting algorithm may be implemented to “fill in,” or estimate, original and future positions of the skin over the wound. The inpainting algorithm may be trained using image data from previous wounds, including images from before the wound, during different stages of the wound's healing, and after the wound has healed.” See further FIG. 34-35 and associated paragraphs for a description of the overlay of these types of reality images.); and
output the XR imagery (Para. [0152], “The data may be provided via physical or virtual displays such as televisions, computer monitors, head-mounted displays, virtual reality headsets, medical monitors, broadcast reference monitors, mobile displays, smartphone displays, video walls, or any other appropriate type of display.”).
Regarding claim 17, Adiri discloses The computing system of claim 16, wherein the processing circuitry is further configured to calculate, based on the sensor data, a curved geometry of the affected area of the body of the patient, wherein generating the 3-D model comprises generating, based on the curved geometry of the affected area, a curved polygon mask conforming to the curved geometry of the affected area (Para. [0135], “For example, colorized surface 132 may be round, elongated, curved, have one or more openings therein to accommodate skin feature 400, etc.” and para. [0145] and para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And para. [0240]).
Regarding claim 18, Adiri discloses The computing system of claim 16, wherein the sensor data comprises 2-D image data, and wherein predicting the type of the skin condition comprises: converting the 2-D image data into a 3-D polygon mesh (Para. [0135], “For example, colorized surface 132 may be round, elongated, curved, have one or more openings therein to accommodate skin feature 400, etc.” and para. [0145] and para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And para. [0240]);
converting the 3-D polygon mesh into revised 2-D imagery (Para. [0135], “For example, colorized surface 132 may be round, elongated, curved, have one or more openings therein to accommodate skin feature 400, etc.” and para. [0145] and para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And FIG. 7, the 3D is converted to 2D by taking a cross-sectional view); and
determining the skin-condition type that corresponds to the skin condition in the revised 2-D imagery (Para. [0135], “For example, colorized surface 132 may be round, elongated, curved, have one or more openings therein to accommodate skin feature 400, etc.” and para. [0145] and para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And FIG. 7, the 3D is converted to 2D by taking a cross-sectional view which is then used to do the analysis.).
Regarding claim 19, Adiri discloses The computing system of claim 18, wherein determining the skin-condition type that corresponds to the skin condition in the revised 2-D imagery comprises applying a machine-learned model to the revised 2-D imagery, wherein the machine-learned model is trained to determine the skin-condition type (para. [0142], “Some non-limiting examples of such 3D information may include stereoscopic images, depth images, range images, arrays of voxels, geometric models (such as a manifold modeling the outer surface of the wound), polygon meshes, point clouds, and so forth.” And FIG. 7, the 3D is converted to 2D by taking a cross-sectional view which is then used to do the analysis. See further para. [0127], “In some embodiments, trained machine learning algorithms (also referred to as machine learning models and trained machine learning models in the present disclosure) may be used to analyze inputs and generate outputs, for example in the cases described below.”).
Regarding claim 20, Adiri discloses A non-transitory computer-readable storage medium having instructions stored thereon that, when executed, configure a computing system to Abstract and entire document):
 estimate, based on sensor data, a skin-condition type for a skin condition on an affected area of a body of a patient (Para. [0149], “For instance, a wound may be segmented based on different areas of the wound consisting of different types of tissues. Tissue types may include epithelial tissue, granulation tissue, slough tissue, eschar, necrotic tissue, scab, hematoma, tendon, ligament, bone, infected tissue, non-infected tissue, or any other type of tissue which may be found in a wound.”);
determine, based on the sensor data and the estimated skin-condition type, modeling data indicative of a typical development of the skin-condition type (Para. [0151], “In some embodiments, the generated cross section view of the wound may include one or more of tissue information for at least a portion of the wound, a visual indication of a wound depth, an estimated pre-wound skin contour, and/or an estimated post-wound skin contour.”);
generate, based on the sensor data and the modeling data, a 3-dimensional (3-D) model indicative of a predicted future development of the skin condition over time (Para. [0156], “Some embodiments of the present disclosure may include estimating at least one of an original position of a skin before a formation of the wound or a future position of the skin after healing of the wound by analyzing the 3D information, wherein the provided data may be based on at least one of the estimated original position of the skin or the future position of the skin.”);
generate extended reality (XR) imagery of the affected area of the body of the patient overlaid with the 3-D model (FIG. 7 and associated paragraphs, see for example para. [0156], “An inpainting algorithm may refer to an algorithm which may fill in missing parts of an image to present a complete image. An inpainting algorithm may be implemented to “fill in,” or estimate, original and future positions of the skin over the wound. The inpainting algorithm may be trained using image data from previous wounds, including images from before the wound, during different stages of the wound's healing, and after the wound has healed.” See further FIG. 34-35 and associated paragraphs for a description of the overlay of these types of reality images.); and
output the XR imagery (Para. [0152], “The data may be provided via physical or virtual displays such as televisions, computer monitors, head-mounted displays, virtual reality headsets, medical monitors, broadcast reference monitors, mobile displays, smartphone displays, video walls, or any other appropriate type of display.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Adiri et al. (US 2022/0217287 A1) (hereinafter – Adiri) in view of Bala et al. (US 2017/0303790 A1) (hereinafter – Bala).
Regarding claim 3, Adiri discloses The method of claim 1, Adiri further discloses wherein the sensor data comprises: 2-D image data (Para. [0013], “In some embodiments, the 3D information of the wound may include at least one of a plurality of 2D images of the wound captured from different angles, a stereoscopic image of the wound, an image captured using an active stereo camera, or an image captured using a time-of-flight camera.”);
depth-sensor data (Para. [0013], “In some embodiments, the 3D information of the wound may include at least one of a plurality of 2D images of the wound captured from different angles, a stereoscopic image of the wound, an image captured using an active stereo camera, or an image captured using a time-of-flight camera.” And “the generated cross section view of the wound may include one or more of tissue information for at least a portion of the wound, a visual indication of a wound depth,”).
Adiri fails to disclose inertial measurement unit (IMU) data; and
However, in the same field of endeavor, Bala teaches inertial measurement unit (IMU) data (Para. [0042], “For example, an inertial measurement unit (IMU) 112 can provide various information related to the motion or orientation of the device 100, while GPS 113 provides location information associated with the device.”); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Aditi to include IMU data as taught by Bala in order to obtain important information associated with motion of the device, leading to accuracy (Para. [0042], “For example, an inertial measurement unit (IMU) 112 can provide various information related to the motion or orientation of the device 100, while GPS 113 provides location information associated with the device.”).
Regarding claim 4, Adiri and Bala teach The method of claim 3, Adiri further discloses wherein generating the XR imagery comprises: defining, by the computing system based on the sensor data, a virtual axis positioned relative to the affected area of the body of the patient (FIG. 7 and associated paragraphs, showing x and y numerical measurements overlaid on the cross sectional view, see also other cross-sectional views. See further para. [0143], “A range image may refer to a 2D image showing the distance to points in a scene from a specific point, wherein each pixel of the image may express the distance between a known reference frame and a visible point in the scene.”);
monitoring, by the computing system based on the virtual axis, a relative distance between the affected area of the body of the patient and a sensor configured to generate the sensor data (Para. [0022], “Therefore, there is a need to create a visual time series view of the progression of the wound where the viewing angle, illumination, colors, distance, and other appropriate characteristics of the images are normalized.” See further para. [0143], “A range image may refer to a 2D image showing the distance to points in a scene from a specific point, wherein each pixel of the image may express the distance between a known reference frame and a visible point in the scene.”);
determining, by the computing system based on the virtual axis and the relative distance, an augmentation surface positioned relative to the affected area of the body of the patient within the 2-D image data (Para. [0143], “A range image may refer to a 2D image showing the distance to points in a scene from a specific point, wherein each pixel of the image may express the distance between a known reference frame and a visible point in the scene.” And FIG. 7 and associated paragraphs. See also FIG. 34-35); and
overlaying, by the computing system, the 3-D model onto the augmentation surface relative to the affected area within the 2-D image data (Para. [0143], “A range image may refer to a 2D image showing the distance to points in a scene from a specific point, wherein each pixel of the image may express the distance between a known reference frame and a visible point in the scene.” And FIG. 7 and associated paragraphs. See also FIG. 34-35).
Regarding claim 5, Adiri and Bala teach The method of claim 4, Adiri further discloses wherein the augmentation surface comprises a plurality of feature points on the skin of the patient within the 2-D image data, and wherein generating the XR imagery comprises anchoring, by the computing device, the 3-D model to the augmentation surface based on the plurality of feature points (Para. [0143], “A range image may refer to a 2D image showing the distance to points in a scene from a specific point, wherein each pixel of the image may express the distance between a known reference frame and a visible point in the scene.” And FIG. 7 and associated paragraphs. See also FIG. 34-35).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adiri et al. (US 2022/0217287 A1) (hereinafter – Adiri) in view of Korb et al. (US 2022/0044949 A1) (hereinafter – Korb).

Regarding claim 12, Adiri discloses The method of claim 1, Adiri fails to disclose further comprising: determining, by the computing system, an anomaly between the 3-D model and the skin condition of the patient; and
performing, by the computing system, batch-wise retraining of skin-condition- predictive models of the computing system.
However, in the same field of endeavor, Bala teaches further comprising: determining, by the computing system, an anomaly between the 3-D model and the skin condition of the patient (Para. [0007], “Then, the at least some iterations also include retraining the classification algorithm based on an annotation of the at least one anomaly. The annotation is provided by the user and is with respect to the current classification.”); and
performing, by the computing system, batch-wise retraining of skin-condition- predictive models of the computing system (Para. [0007], “Then, the at least some iterations also include retraining the classification algorithm based on an annotation of the at least one anomaly. The annotation is provided by the user and is with respect to the current classification.” And para. [0055], “Further, since batch annotation is possible, the desired annotation effort in the sense of user interaction events can be significantly reduced.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Aditi to include anomaly batch-wise training as taught by Korb in order to reduce effort by the user (Para. [0055], “Further, since batch annotation is possible, the desired annotation effort in the sense of user interaction events can be significantly reduced.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791